DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claim 4 (line 3), Claim 12 (line 3), “a CSI-RS resource combination” has antecedent basis in the claim.
For Claim 6, Claim 14, “the at least two quasi-co-location (QCL) configurations” lacks antecedent basis in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-11, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2019/0089437).
For Claims 1 and 17, Chen teaches a  method for channel state information (CSI) measurement in a wireless communication system, and a terminal device, comprising: a transceiver, and a processor, configured to perform or control the transceiver to perform the method (see paragraphs 227, 228, 231: processor communications module), comprising: 
receiving a CSI reference signal (CSI-RS) resource configuration from a network device, the CSI-RS resource configuration indicating a CSI-RS resource set including a plurality of CSI-RS resources (see abstract, paragraph 7); and 
performing CSI measurement using one of a plurality of CSI-RS resource combinations, the plurality of CSI-RS resource combinations being determined from the CSI-RS resource set based on a predefined combination rule (see paragraph 7, paragraphs 11, 12, 14, 84: basis for selecting plural CSI-RS resources from the resource set).
For Claim 9, Chen teaches a method for transmitting channel state information reference signals (CSR-RS) in a wireless communication comprising: 
transmitting a CSI-RS resource configuration to a terminal device, the CSI-RS resource configuration indicating a CSI-RS resource set including a plurality of CSI-RS resources (see abstract, paragraph 7); and 
transmitting a CSI-RS using one of a plurality of CSI-RS resource combinations, the plurality of CSI-RS resource combinations being determined from the CSI-RS resource set based on a predefined combination rule (see paragraph 7, paragraphs 11, 12, 14, 84: basis for selecting plural CSI-RS resources from the resource set).
For Claim 2 and 10, Chen teaches the method, wherein each of the plurality of CSI-RS resource combinations contains a combination of ports from one CSI-RS resource in the CSI-RS resource set (see paragraphs 84, 87-89: combination of ports for respective CSI-RS resources).
For Claims 3 and 11, Chen teaches the method, wherein each of the plurality of CSI-RS resource combinations contains a combination of CSI-RS resources from the CSI-RS resource set (see paragraphs 72, 77).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0089437) as applied to claims 1, 3, 9, and 11 above, and further in view of Hao et al. (US 2020/0084787, hereinafter Hao '787).
For Claims 4 and 12, while Chen does teach time resources (see paragraph 81, Chen as applied above is not explicit as to, but Hao ‘787 teaches the method, wherein resources in a CSI-RS resource combination are located in the same slot (see paragraphs 59, 88, 48: resources in given slot); or wherein the resources in a CSI-RS resource combination are located in consecutive slots, or wherein the resources in the CSI-RS resource combination have an interval thereamong less than a predetermined number of symbols.
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to arrange the combination of CSI-RS resources as in Hao ‘787 when implementing the method of Chen. The motivation would have been to provide for CSI-RS measurements reflective of a given time.

Claim(s) 5, 7, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0089437) as applied to claims 1 and 9 above, and further in view of Hao et al. (US 2020/0366350, hereinafter Hao '350).
For Claims 5 and 13, Chen as applied above is not explicit as to, but Hao ’350 teaches the method, wherein at least two resources in a CSI-RS resource combination have different power ratios (see paragraphs 82, 84: configuration with power ratios).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to employ different power ratios as in Hao ‘350 when performing CSI-RS measurements as in Chen. The motivation would have been to acquire information about the interference environment.
For Claims 7 and 15, Chen as applied above is not explicit as to, but Hao teaches the method, wherein the CSI measurement is performed for multiple transmission reception points (TRPs) for a multiple TRP transmission (see paragraphs 100, 102: multiple TRPs, joint transmissions).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to measure multiple TRPs as in Hao ‘350 when performing measurements as in Chen. The motivation would be to collect information needed to ensure that joint transmission yields the expected improvements in throughput.

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0089437) as applied to claims 1 and 9 above, and further in view of Guo (US 2018/0343653).
For Claims 6 and 14, Chen as applied above is not explicit as to, but Guo teaches the method, further comprising: 
receiving at least two transmission configuration indications (TCI) from the network device (see paragraph 188); 
wherein the performing CSI measurement further comprises performing the CSI measurement using the one of a plurality of CSI-RS resource combinations with the at least two quasi-co-location (QCL) configurations indicated by the at least two TCIs (see paragraph 188).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to indicate QCL as in Guo when signaling information regarding CSI-RS resources as in Chen. The motivation would be to ensure the terminal acquires the information needed for recovering the CSI-RS.

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0089437) as applied to claims 1 and 9 above, and further in view of Park et al. (US 2019/0261329).
For Claims 8 and 16, though Chen does teach antenna groups (see paragraphs 66, 69, 90-91 and 134) and thus at least teaches panel transmission, Chen as applied above is not explicit as to, but Park teaches the method, wherein the CSI measurement is performed for multiple panels for a multiple panel transmission (see Figure 13, paragraphs 314, 321-322: multiple panel transmissions).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide multiple panel transmission as in Park when implementing the method of Chen. The motivation would be to improve gain and intra-TRP coordination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rahman et al. (US 2019/0059013) teach a system in which a UE is configured with multiple resources sets for measuring various combinations of CSI-RS resources. Han et al. (US 2020/0007299) teaches a network device configuring a terminal with CSI-RS resource sets. Faxer et al. (US 2020/0336182) teaches multiple panel transmissions of CSI-RS. Hu et al. (US 2018/0269939) teaches a UE configured with CSI-RS settings with respectively different power ratios. Guan et al. (US 2020/0068548) teaches using TCI to determine QCL assumptions for CSI-RS information.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        8/2/2022

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466